Citation Nr: 1624541	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  13-16 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for status-post proximal left (major) ulnar fracture with internal fixation, to include separate compensable ratings for scars.

2.  Entitlement to a separate compensable evaluation for status-post proximal left (major) ulnar fracture with limitation of pronation and supination prior to August 21, 2015.  

3.  Entitlement to rating in excess of 20 percent for status-post proximal left (major) ulnar fracture with limitation of pronation and supination from  August 21, 2015.

4.  Entitlement to a temporary total convalescence rating under 38 C.F.R. § 4.30 (2015).


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the United States
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from January 1985 to December 1988.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a September 2012 Rating Decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which continued a 10 percent rating for status-post proximal left (major) ulnar fracture with internal fixation.  A February 2013 Deferred Rating Decision found that the issues of a separate rating for scars and a temporary total convalescence rating under 38 C.F.R. § 4.30 (claimed by the Veteran in January 2013) were intertwined with the Veteran's claim for an increased rating for his left forearm (ulnar) disability.

The Veteran testified at a July 2013 Board videoconference hearing, a transcript of which has been associated with the claims file.

In May 2015, this matter was last before the Board, at which time it was remanded for further development.

In a September 2015 rating action, the Appeals Management Center (AMC) granted a separate 20 percent evaluation, effective August 21, 2015, for limitation of pronation and supination of the left elbow.  38 C.F.R. § 4.71a, Diagnostic Code 5213 (2015).

Additional VA treatment records have been added to the record since the September  2015 supplemental statement of the case.  A review of those records show that the majority are psychiatric, social work and speech pathology treatment records.  A March 2016 primary care note and a March 2016 nursing outpatient note show notations of stable elbow and elbow pain.  Those records do not include pertinent clinical findings with regard to the elbow.  The Board finds that the additional records added since the September 2015 SSOC are not pertinent to the claim for increased rating for the left elbow or the claim for a temporary total convalescence rating and therefore remand for initial RO consideration of those records is not required.  See 38 C.F.R. § 19.37.


FINDINGS OF FACT

1.  Prior to August 21, 2015, the Veteran's left elbow disability is not shown to have manifested by ankylosis, limitation of flexion to 100 degrees or less, extension limited to 75 degrees or more, flexion limited to 100 degrees and extension limited to 45 degrees, impairment of flail joint, non-union of the radius and ulna with flail false joint, non-union or malunion of the ulna, impairment of the radius, or impairment of supination and pronation.

2.  From August 21, 2015, the Veteran's left elbow disability is shown to have manifested by limitation of supination to 60 degrees and limitation of pronation to 50 degrees, but not by ankylosis, limitation of flexion to 100 degrees or less, limitation of extension limited to 75 degrees or more, flexion limited to 100 degrees and extension limited to 45 degrees, impairment of flail joint, non-union of the radius and ulna with flail false joint, non-union or malunion of the ulna, or impairment of the radius.

3.  The Veteran's linear surgical scar of the left elbow has never been deep, unstable, painful or measured 6 sq. in. (6 sq. cm.) or greater, and has not produced any disabling effects. 

4.  It has not been shown by competent and probative evidence that the Veteran's May 16, 2012, left elbow fracture and surgery necessitated at least one month of convalescence.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for status-post proximal left (major) ulnar fracture with internal fixation, to include separate compensable ratings for scars, are not met.  38 U.S.C.A. §§ 1155, 5107 (2014); 38 C.F.R. §§ 4.71, 4.71a, Diagnostic Codes 5205-5212 (2015), 38 C.F.R. § 4.118, Diagnostic Codes 7801-7804 (2015).

2.  Prior to August 21, 2015, the criteria for a separate compensable evaluation for status-post proximal left (major) ulnar fracture with limitation of pronation and supination are not met.  38 U.S.C.A. §§ 1155, 5107 (2014); 38 C.F.R. §§ 4.71, 4.71a, Diagnostic Code 5213 (2015).

3.  From August 21, 2015, the criteria for an evaluation in excess of 20 percent for status-post proximal left (major) ulnar fracture with limitation of pronation and supination are not met.  38 U.S.C.A. §§ 1155, 5107 (2014); 38 C.F.R. §§ 4.71, 4.71a, Diagnostic Code 5213 (2015).

4.  The criteria for a temporary total rating for a service-connected disability, pursuant to the provisions of 38 C.F.R. § 4.30, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.30 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter dated in August 2012.

VA has obtained the Veteran's service records, assisted the Veteran in obtaining evidence, afforded the veteran physical examinations, obtained medical opinions as to the severity of his disabilities, and afforded the veteran the opportunity to give testimony before the Board.  Consistent with the Board's May 2015 remand directives, in June 2015 the Appeals Management Center (AMC) asked the Veteran to identify any VA or non-VA medical providers.  He did not respond to the AMC's letter.  All known and available records relevant to the issues on appeal have been obtained and associated with the veteran's claims file; and the veteran has not contended otherwise.  

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate.  They are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints, symptoms and history.  As the examination reports ultimately provide sufficient information such that the Board can render an informed determination, they are adequate.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the veteran is not prejudiced by a decision on the claim at this time.

Left Elbow Disability Evaluation

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015). Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The VA schedule of ratings will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides that, in exceptional circumstances, where the schedular evaluations are found to be inadequate, the veteran may be awarded a rating higher than that encompassed by the schedular criteria.  According to the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  Id.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, an appeal from the initial assignment of a disability rating requires consideration of the entire time period involved, and contemplates "staged ratings" where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

38 C.F.R. §§ 4.40, 4.45 and 4.59 require the Board to consider a veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Normal ranges of motion of the elbow and forearm are 0 degrees to 145 degrees in elbow flexion.  Normal range of pronation is from 0 to 80 degrees and normal range of supination is from zero to 85 degrees.  38 C.F.R. § 4.71 , Plate I.

Diagnostic Code 5205 provides that ankylosis of the elbow is to be rated as follows: for favorable ankylosis of the elbow at an angle between 90 degrees and 70 degrees, 40 percent for the major elbow and 30 percent for the minor elbow; for intermediate ankylosis of the elbow, at an angle of more than 90 degrees, or between 70 degrees and 50 degrees, 50 percent for the major elbow and 40 percent for the minor elbow; for unfavorable ankylosis of the elbow, at an angle of less than 50 degrees or with complete loss of supination or pronation, 60 percent for the major elbow and 50 percent for the minor elbow.  38 C.F.R. § 4.71a.

Diagnostic Code 5206 provides that flexion of the forearm limited to 110 degrees is rated as noncompensably (0 percent) disabling for the major side and noncompensably (0 percent) disabling for the minor side; flexion of the forearm limited to 100 degrees is rated 10 percent disabling for the major side and 10 percent for the minor side; flexion of the forearm limited to 90 degrees is rated 20 percent for the major side and 20 percent for the minor side; flexion of the forearm limited to 70 degrees is rated 30 percent disabling for the major side and 20 percent for the minor side; flexion of the forearm limited to 55 degrees is rated 40 percent disabling for the major side and 30 percent for the minor side; and flexion of the forearm limited to 45 degrees is rated 50 percent disabling for the major side and 40 percent for the minor side.  38 C.F.R. § 4.71a.

Diagnostic Code 5207 provides that extension of the forearm limited to 45 degrees is rated 10 percent for the major side and 10 percent for the minor side; extension of the forearm limited to 60 degrees is rated 10 percent for the major side and 10 percent for the minor side; extension of the forearm limited to 75 degrees is rated as 20 percent for the major side and 20 percent for the minor side; extension of the forearm limited to 90 degrees is rated 30 percent for the major side and 20 percent for the minor side; extension of the forearm limited to 100 degrees is rated 40 percent for the major side and 30 percent for the minor side; and extension of the forearm limited to 110 degrees is rated 50 percent for the major side and 40 percent for the minor side. 38 C.F.R. § 4.71a.

Diagnostic Code 5208 provides that forearm flexion limited to 100 degrees with forearm extension limited to 45 degrees is rated 20 percent for the major side and 20 percent for the minor side.  38 C.F.R. § 4.71a.

Diagnostic Code 5209 provides ratings for other impairment of the elbow.  Joint fracture, with marked cubitus varus or cubitus valgus deformity or with ununited fracture of head of radius, is rated 20 percent disabling for the major side and 20 percent for the minor side.  Flail joint of the elbow is rated 60 percent disabling for the major side and 50 percent for the minor side. 38 C.F.R. § 4.71a.
Diagnostic Code 5210 provides that nonunion of the radius and ulna, with flail false joint, is rated 50 percent disabling for the major side and 40 percent for the minor side.  38 C.F.R. § 4.71a.

Diagnostic Code 5211 provides for ratings based on impairment of the ulna. Malunion of the ulna with bad alignment is rated 10 percent for the major side and 10 percent for the minor side; nonunion of the ulna in the lower half is rated 20 percent for the major side and 20 percent for the minor side; nonunion of the ulna in the upper half, with false movement, without loss of bone substance or deformity is rated 30 percent for the major side and 20 percent for the minor side; nonunion of the ulna in the upper half, with false movement, with loss of bone substance (1 inch (2.5cms) or more) and marked deformity is rated 40 percent for the major side and 30 percent for the minor side.  38 C.F.R. § 4.71a.

Diagnostic Code 5212 provides for ratings based on impairment of the radius.  Malunion of the radius with bad alignment is rated 10 percent disabling for the major side and 10 percent for the minor side; nonunion of the radius in the upper half is rated 20 percent disabling for the major side and 20 percent for the minor side; nonunion of the radius in the lower half, with false movement, without loss of bone substance or deformity is rated 30 percent disabling for the major side and 20 percent for the minor side; nonunion of the radius in the lower half, with false movement, with loss of bone substance (1 inch (2.5cms) or more) and marked deformity is rated 40 percent disabling for the major side and 30 percent for the minor side.  38 C.F.R. § 4.71a. 

Diagnostic Code 5213 provides ratings based on impairment of supination and pronation of the forearm.  Normal forearm supination is from 0 degrees to 80 degrees.  Normal forearm pronation is from 0 degrees to 85 degrees.  38 C.F.R. § 4.71, Plate I. 

Diagnostic Code 5213 provides that supination of the forearm limited to 30 degrees or less is rated 10 percent disabling for the major side and 10 percent for the minor side.  Limitation of pronation with motion lost beyond the last quarter of arc, so the hand does not approach full pronation, is rated 20 percent disabling for the major side and 20 percent for the minor side; limitation of pronation with motion lost beyond the middle of arc is rated 30 percent disabling for the major side and 20 percent for the minor side.  Loss of supination or pronation due to bone fusion, with the hand fixed near the middle of the arc or moderate pronation, is rated 20 percent disabling for the major side and 20 percent for the minor side; loss of supination or pronation due to bone fusion, with the hand fixed in full pronation, is rated 30 percent disabling for the major side and 20 percent for the minor side; and loss of supination or pronation due to bone fusion, with the hand fixed in supination or hyperpronation, is rated 40 percent disabling for the major side and 30 percent for the minor side.  38 C.F.R. § 4.71a.

Medical records from MountainView Hospital reflect that on May 16, 2012, the Veteran sustained a grade I open left ulnar shaft fracture, plus possible dorsal compartment syndrome, following a fall at home.  At that time, the Veteran was surgically treated at MountainView, and discharged on May 18, 2012.  

The Veteran filed his claim for increased evaluation in July 2012.  He was afforded a VA examination in September 2012.  At that time, he denied flare-ups.  Flexion of the elbow was to 120 degrees, limited by pain.  Extension was to 40 degrees.  Following repetitive use, flexion was to 125 degrees, and extension was limited to 55 degrees.  Weakened movement with pain on motion was noted during examination.  Muscle strength was 4/5 in flexion and extension, as well.  There was no ankylosis, flail joint, or impairment of supination or pronation.  The Veteran had surgical scars, that were not painful and/or unstable.  They did not measure greater than 6 square inches (36 sq. cm).  Examination reflected no other pertinent physical findings.  

In July 2013, the Veteran testified before the Board.  At that time, he outlined his history of fall in May 2012, recalling that he spent 3 days in the hospital.  He stated that he was on convalescence and had a cast on his arm for about 3 weeks after the incident.  He did not report any physical therapy or any significant post-operative treatment, relating that he had a few follow-up visits for removal of stiches and dressings.  He reported only VA medical treatment.  

VA has obtained the Veteran's VA medical records.  Those records document that the Veteran received physical therapy for his left elbow, as well as other orthopedic disorders, beginning in approximately October 2013, with the goal of increasing left elbow flexion by at least 10 degrees to allow for increased use of the elbow during activities of daily living (ADLs).  Subsequent VA records reflect a history of the injury, as well as reports regarding the elbow.

Following the Board's May 2015 remand, the Veteran was afforded another VA examination in August 2015.  At that time, he stated that he experienced 12 flare-ups per year lasting from 3 days up to 2 weeks.  During a flare-ups he described decreased flexion-extension, and an inability to lift and carry on occasion.  Flexion was 55 to 125 degrees.  Extension was 125 to 55 degrees.  Forearm supination was from zero to 60 degrees and forearm pronation was from zero to 50 degrees.  There was evidence of pain with weightbearing, with moderate periarticular left elbow tenderness.  There was no crepitus.  Following repetitive use, flexion was 60 to 110 degrees, and extension was 110 to 60 degrees.  The examiner remarked that the examination was consistent with functional loss with repetitive use over time, with increased limitation noted in the goniometrics.  The examiner also remarked that the examination was consistent with the Veteran's described flare-ups.  Muscle strength was 4/5 in flexion and extension and there was no atrophy.  Impairment of supination and pronation was assessed at this time.  A scar measuring 13 cm x 0.1 cm was present on examination.  However, it was not painful or unstable.  

Throughout the entire applicable period, the Veteran's left elbow disability has been evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5207, for limitation of extension.  As mentioned herein above, in a September 2015 rating action, the AMC assigned a separate 20 percent evaluation, effective August 21, 2015, for limitation of pronation and supination of the left elbow.  38 C.F.R. § 4.71a, Diagnostic Code 5213 (2015).

Initially, the Board notes that prior to August 21, 2015, limitation of pronation and supination is not indicated.  The evidence does not show limitation of pronation or supination, and no impairment of either was shown on objective VA examination in September 2012.  It is not until August 21, 2015, that limitation of pronation and supination was shown during a VA examination.  Thus, prior to August 21, 2015, a separate compensable evaluation is not warranted for limitation of pronation and supination of the left elbow  Hart, supra.

From August 21, 2015, in order to establish a schedular evaluation of greater than 20 percent, the evidence must indicate limitation of pronation with motion lost beyond middle of arc, or impairment of supination and pronation with loss thereof (bone fusion), with the hand fixed.  38 C.F.R. § 4.71a, Diagnostic Code 5213.  In the present case, at the VA examination on August 21, 2015, pronation was to 50/80 degrees, and supination was to 60/85 degrees.  These clinical findings show that pronation has not been lost to beyond the middle of the arc, or to roughly 39 degrees or less.   Loss of supination and pronation with fixation of the hand has not been shown.  Thus, from August 21, 2015, an evaluation in excess of 20 percent is not warranted for limitation of pronation and supination.  Hart, supra.

Several of the listed diagnostic codes are inapplicable in this case.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  Diagnostic Code 5205 is inapplicable because there is no evidence of ankylosis.  The veteran retains a fair range of motion in his left elbow.  Diagnostic Code 5209 is inapplicable because there is no evidence of flail joint.  Diagnostic Code 5210 is inapplicable because there is no evidence of nonunion of the radius and ulna.  Diagnostic Code 5211 is inapplicable as there is no evidence of impairment of the ulna or marked deformity.  Diagnostic Code 5212 is inapplicable because there is no evidence of impairment of the radius with marked deformity.  38 C.F.R. §§ 4.71a, Diagnostic Codes 5205, 5210, 5211, 5212 (2015).  Hart, supra.

Besides limitation of supination and pronation, addressed above, the Veteran's left elbow disability has manifested by limitation of flexion and extension, and a 10 percent disability evaluation has been assigned for limitation of extension.  38 C.F.R. § 4.71a, Diagnostic Code 5207.  VA examination in September 2012 showed flexion limited to 120 degrees, and extension limited to 40 degrees, with consideration of pain, weakness, and fatigability.  DeLuca, supra.  During VA examination in August 2015 flexion was limited to 110 degrees, and extension to 60 degrees.  See 38 C.F.R. § 4.71a, Plate I.  Otherwise, there is no indication of flexion limited to 100 degrees or less, or extension limited to 75 degrees or more.  Forearm flexion has not been shown to have manifested by flexion limited to 100 degrees and extension limited to 45 degrees, or more.  Thus, entitlement to an evaluation in excess of 10 percent for limitation of flexion and/or extension is not warranted.  Hart, supra.

In closing, the Board notes the presence of surgical scarring associated with the Veteran's left elbow disability.  However, the scar of the elbow is linear, and does not measure 6 sq. in. (6 sq. cm.) or greater.  It is not deep, unstable, or painful.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7804 (2015).  There are no disabling effects caused by this scarring.  38 C.F.R. § 4.118, Diagnostic Code 7805.  Accordingly, a separate compensable evaluation for scarring is not warranted.

Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include 'marked interference with employment' and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. 3.321(b)(1).

Turning to the first step of the extraschedular analysis, the Veteran's left elbow disability has been manifested by painful motion with limitation of flexion, extension, pronation and supination, as outlined above.  The schedular rating criteria contemplate such symptomatology, including motion limited due to orthopedic factors such as pain, weakness, and stiffness.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca).

For these reasons, the Board finds that the schedular rating criteria in this case are adequate to rate the Veteran's left elbow disability, and the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  In the absence of exceptional factors associated with the disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

Temporary Total Convalescence Rating

A total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted under paragraph (a) (1), (2) or (3) of this section effective the date of hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge or outpatient release.  The termination of these total ratings will not be subject to § 3.105(e) of this chapter.  Such total rating will be followed by appropriate schedular evaluations. When the evidence is inadequate to assign a schedular evaluation, a physical examination will be scheduled and considered prior to the termination of a total rating under this section.   See 38 C.F.R. §  4.30.

Total ratings will be assigned under this section if treatment of a service-connected disability resulted in, surgery necessitating at least one month of convalescence, surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited), or Immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30.  The elbow is a major joint.  See 38 C.F.R. § 4.45.

Convalescence is defined as "the stage of recovery following an attack of disease, a surgical operation, or an injury."  Felden v. West, 11 Vet. App. 427, 430 (1998) (citing Dorland's Illustrated Medical Dictionary, p. 374 (28th ed. 1994)).  Recovery has been defined as "the act of regaining or returning toward a normal or healthy state."  Id. (citing Webster's Medical Desk Dictionary 606 (1986)).  The purpose of a temporary total evaluation is to aid a claimant during the immediate post-surgical period when he or she may have incompletely healed wounds or may be wheelchair-bound, or when there may be similar circumstances indicative of transient incapacitation associated with recuperation from the immediate effects of an operation.  38 C.F.R. § 4.30.  Notations in the medical record as to the claimant's incapacity to work after surgery must be taken into account in the evaluation.  38 C.F.R. § 4.30; see Seals v. Brown, 8 Vet. App. 291, 296-97 (1995); Felden, 11 Vet. App. at 430 .

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to a temporary total convalescence rating is not warranted for the Veteran's May 2012 ulnar fracture and surgical treatment.  The Veteran was admitted to the hospital for approximately 3 days for surgical treatment after the injury to his left elbow.  Thereafter, his surgery apparently necessitated the use of a cast and he has stated that he required about 3 weeks to convalesce and recover from the surgery.  However, there appears no clinical evidence that the Veteran was required to convalesce by a healthcare provider.  VA's attempts to assist the Veteran in obtaining evidence demonstrating convalescence have been fruitless, and in the absence of any notations in the medical record regarding convalescence or incapacity, the claim is denied.  Gilbert, supra.



	(CONTINUED ON NEXT PAGE)







ORDER

Entitlement to a rating in excess of 10 percent for status-post proximal left (major) ulnar fracture with internal fixation, to include separate compensable ratings for scars, is denied.

Entitlement to a separate compensable evaluation for status-post proximal left (major) ulnar fracture with limitation of pronation and supination prior to August 21, 2015, is denied.

Entitlement to rating in excess of 20 percent for status-post proximal left (major) ulnar fracture with limitation of pronation and supination from August 21, 2015, is denied.

Entitlement to a temporary total convalescence rating under 38 C.F.R. § 4.30 is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


